Citation Nr: 1507111	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to an initial rating in excess of 10 percent for status post right leg fracture with residuals. 

3.  Entitlement to an initial rating in excess of 10 percent for status post left (major) arm fracture with residuals. 

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee (previously claimed as a right knee condition). 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to June 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

These claims were remanded in March 2014 for additional development and have returned to the Board for further appellate review.

While on remand, an October 2014 rating decision increased the Veteran's rating for degenerative joint disease of the right knee to 10 percent, effective July 15, 2010, and assigned a non-compensable rating for limitation of extension of the right knee, effective July 15, 2010.  Because the increase constitutes less than a full grant of the benefit sought, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In March 2012, the Veteran and his wife testified at the RO hearing before a Decision Review Officer (DRO).  A transcript of such hearing is of record.

The Board notes that this appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased initial rating for the residuals of a right leg and left arm fracture as well as entitlement to an increased initial rating for degenerative joint disease of the right knee are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Although the Veteran's service records document treatment for lumbosacral strain and low back pain in service, no chronic lumbar spine disorder was shown in service, nor was such a disorder credibly shown for many years thereafter, and competent, probative evidence establishes that there is no medical nexus between the lumbar spine disorder shown years after service and the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.10, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the service connection claim for a lumbar spine disorder, a July 2010 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection for a lumbar spine disorder as well as what information and evidence must be submitted by him and what information and evidence would be obtained by VA.  Such letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess/Hartman, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

With regard to the duty to assist, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A, 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, post-service reports of VA and non-VA treatment and VA examination reports.  The AOJ has requested all non-VA treatment records identified by the Veteran in association with his claim and either received such records or a negative response.  Moreover, the Veteran's and his representative's statements in support of the claim, as well as his RO hearing testimony, are of record.  VA has also received an August 2010 statement from the Veteran's friend, K.P.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record. Nevertheless, these records are silent with respect to any outstanding medical evidence. 

Additionally, the Veteran was afforded a VA examination in November 2010 to address the nature and etiology of the Veteran's claimed low back disorder.  The November 2010 examination report with imaging studies are located in the Veteran's Virtual VA electronic file and have been reviewed by the Board.  The AOJ also obtained December 2010 and May 2014 addendum opinions addressing the etiology of the claimed lumbar spine disorder.  The Board finds that the November 2010 examination, combined with the addendum opinions, is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provide sufficient medical opinions with rationales so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

Additionally, the Veteran was provided an opportunity to set forth his contentions during the March 2012 hearing before the DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2012 hearing, the DRO enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his low back disorder, the type and onset of symptoms, and his contention that his military service caused his disorder.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Although the Veteran mentioned receiving treatment for his low back disorder from a private provider 10 years after service, he indicated that he could not remember the name of such provider.  He also indicted that he is not currently receiving treatment for his lumbar spine disorder, but instead self-medicates with aspirin and rest when necessary.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, with respect to the issue decided herein, the Board finds that there was substantial compliance with the March 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in March 2014 directed the AOJ to obtain attempt to obtain any additional STRs which may be available and to contact the Veteran to identify all VA and non-VA providers who treated him for his disabilities on appeal.  The AOJ was also directed to obtain a second addendum opinion to the November 2010 examination report.  In March 2014, the AOJ sent a letter to the Veteran in compliance with these requests.  Moreover, additional service treatment records were obtained.  However, the Veteran did not submit any further information regarding sources of additional VA or non-VA treatment or submit authorizations to obtain any additional private treatment records.

The AOJ also obtained a May 2014 addendum opinion to the November 2010 examination report.  After a review of the Veteran's claims file, the examiner offered an addendum opinion that was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provided a sufficient medical opinion with rationale so as to allow the Board to make a fully informed determination.  Barr, 21 Vet. App. at 303.  Accordingly, the Board finds that there has been substantial compliance with the March 2014 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In July 2010, VA received the Veteran's claim for service connection for a low back condition.  At the March 2012 DRO hearing, the Veteran alleged that he injured his low back while picking up heavy boxes in service and his back "went out."

The Veteran's STRs reflect that in June 1973 he sought treatment for low back pain that manifested 9 days prior in his lower left quadrant.  The initial impression was that the Veteran suffered from a urinary tract infection (UTI); however, further testing revealed that no UTI was present and the Veteran was treated for low back pain with Parafon Forte and bed rest.  In March 1974, the Veteran was treated for low back pain that he described as a "constant dull pain on the right side of the lower back with upper back pain upon sneezing and range of motion of the spine."  The impression was lumbosacral strain that was treated with Parafon Forte.  In September 1974, the Veteran sought treatment for low back pain on the right and left side of his lumbar spine.  Physical examination revealed muscle spasms in the lumbar region and the Veteran was treated with heat.  X-rays were noted as being negative.  An April 1975 re-enlistment examination report and a March 1977 retirement examination report were both silent for complaints of back pain or back problems.

Post-service treatment records from the Naval Hospital Camp Lejeune, dated from September 2009 to June 2010, are also negative for treatment of lumbar spine problems.  VA treatment records list "back problems" as one of the Veteran's significant health problems, but are otherwise negative for treatment of low back pain or lumbar spine problems.

A November 2010 VA examination of the Veteran's thoracolumbar spine revealed a diagnosis of degenerative joint and degenerative disc disease of the lumbar spine.  The Veteran stated to the examiner that he is not currently being medically treated for his lumbar spine disorder, and can function without medication.  He stated his low back condition started in 1960, but did not attribute it to any specific injury or trauma in service.

Based upon the above evidence that shows a current disability and medical and lay evidence of in-service occurrence or aggravation of a disease or injury, the Board finds that the first two elements of service connection are established.  However, the claim fails because there is no evidence of a nexus between an in-service injury or occurrence and the current disability

In December 2010, an addendum opinion was requested addressing the etiology of the Veteran's lumbar spine disorder.  The examiner offering the opinion opined that "it is less likely than not the 2 episodes of back pain 34 years ago is a continuation of current problems."  The rationale provided was that "unless [the Veteran] has records of continued back treatment and problems throughout the 1970s, 1980s and 1990s, it is more likely that current back problems are due to civilian activities over the past 34 years."  The Board found this opinion to be inadequate.  In accordance with the Board's March 2014 remand directives, the AOJ obtained a second addendum opinion as to the etiology of the Veteran's lumbar spine condition that addressed the Veteran's lay assertions regarding the continuity of back symptomatology from service to the present time.  After a the examiner reviewed the evidence of record, to include the Veteran's lay statements made at the November 2010 examination, he offered the addendum opinion that "it is less likely than not that the Veteran's claimed low back condition incurred, was caused by, aggravated by or nexus of his time in military service because of the acute and transient nature of the soft tissue conditions that resolved with conservative care."  The examiner further opined that "it is as least as likely as not that the Veteran's low back pain is aggravated by and related to his excessive weight and is consistent with his normal aging process."

The examiner explained that the complaints of low back pain documented in the Veteran's STRs were as least as likely as not acute, transient and resolved with conservative care.  To support this assertion, the VA examiner noted that the Veteran sought follow-up treatment for many conditions during service, but with the "visits pertaining to the low back, the Veteran never sought follow up care or a second visit."  It was further commented that the Veteran's reenlistment and retirement examination reports were silent for complaints of low back pain.

The examiner further explained that in August 2012, the Veteran weighed 266.5 pounds and had a BMI of 37.  Comparatively, at the time of separation, the Veteran weighed 210 lbs.  The examiner explained that "the medical and orthopedic community agrees that weight and age are major risk factors for low back pain.  Therefore, it is as least as likely as not that the Veteran's low back pain is aggravated by and related to his excessive weight gain thus consistent with his normal aging process."

During his March 2012 DRO hearing, the Veteran attributed his lumbar spine disorder to working in a warehouse during service and picking up heavy objects.  He testified that he had back trouble several times in service, but only sought treatment two or three times and was prescribed bed rest for treatment.  The Veteran testified that post-service he continued to work in a warehouse, would occasionally have lower back pain, and heavy lifting would cause his condition to flare-up.  He stated that he would "work through" the pain and did not seek treatment until 10 to 12 years after service when his back gave completely out.  The Veteran testified that he is not currently receiving treatment for his back, but does take aspirin and rests to relieve the pain.  He reported that he has had back pain ever since the military.  

While the Veteran may in fact have had low back pain and lumbosacral strain during service, there is no indication of continuity and chronicity of symptomatology since service, in this case.  In this regard, although arthritis is such a condition to which a standard of chronicity and continuity of symptomatology can be applied, low back pain and lumbar sacral strain in and of themselves are not considered such a chronic condition, and as such lay assertions in and of themselves are insufficient to establish service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

With respect to clinical evidence, it was not until 10 to 12 years after service that the Veteran reports seeking medical treatment; however, this evidence is not of record because the Veteran could not identify the provider that treated him.  The first documented medical evidence of record regarding the Veteran's low back problems is the November 2010 VA examination report, over 40 years since service.  This intervening lapse of so many years between separation from service and the first post-service documented manifestation of this claimed disorder is probative evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).  Additionally, a presumption that degenerative joint and disc disease of the back occurred in service is not applicable under 38 C.F.R. 3.309.  Moreover, in the intervening years since his discharge from service, the Veteran reported that he continued to work in a warehouse and perform heavy lifting.  In fact, in an August 2010 statement, the Veteran's co-worker K. P. indicated that he worked with the Veteran since 1988 at a furniture store.

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, the probative medical evidence of record weighs against the finding of an etiological connection between the Veteran's military service and his current diagnosis of degenerative joint and degenerative disc disease of the lumbar spine.  The only medical opinions of record that address an etiological connection between the Veteran's service and his current lumbar spine disorder weigh against the claim.  

In addition, lay assertions from the Veteran as to the etiology of his claimed low back condition (service related) are beyond his competence as a lay person to make and are not consistent with the objective evidence of record, which does not establish continuity and chronicity of low back symptoms since service, or a nexus between currently manifested low back condition and service.  See Davidson v. Shinseki, 581 F.3d 1313 , (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), providing an opinion as to the diagnosis and etiology of the claimed lumbar spine disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Accordingly, the Veteran's opinions in this regard are not competent and therefore are of little probative value in establishing an etiological link between the Veteran's complaints of low back pain in service and his current lumbar spine disorder.

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's claimed lumbar spine disorder weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  For the foregoing reasons, the benefit sought on appeal is denied.


ORDER

Service connection for a lumbar disorder is denied.


REMAND

Although further delay is regrettable, additional development is needed prior to adjudication of the remaining issues on appeal. 

With respect to the claims for increased ratings for the disabilities on appeal, the
Veteran's representative in her February 2014 brief asserted and the evidence of record suggested a worsening of the symptomatology associated with such disabilities since the Veteran's last examination in November 2010.  In March 2014, the Board remanded the case so that a VA examination could be scheduled to determine the severity of his service connected disabilities currently on appeal.  The Veteran was scheduled for VA examinations of his right leg and knee as well as his left arm in August 2014.  He failed to report for the examinations. 

The Board acknowledges that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  However, this presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307 (1999).  Thus, it is presumed that the mail is properly delivered, and a claimant's statement alone is not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Id. 

In the current appeal, the Board finds that the presumption has been rebutted.  Notably, the examination notice letter is not of record.  The Board is concerned that the Veteran may not have received notification of his scheduled VA examinations.  Thus, the Veteran should be afforded another opportunity to report to the VA examinations with the requisite notice of the consequences of failing to report. 

Accordingly, the Board finds that another attempt should be made to reschedule the Veteran's VA examinations.  On remand, if the Veteran fails to report for the examinations, a copy of the letter to the Veteran informing him of the scheduled examinations as well as any other such documented attempts to notify the Veteran should be placed in the claims file. 

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in the denial of the claim(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

The Board notes that the Veteran alleged in his substantive appeal that he receives treatment from the VA Community Based Outpatient Clinic (CBOC) in Jacksonville, North Carolina; however, the most recent records of treatment are dated through September 2013.  Therefore, prior to obtaining further examination(s), to ensure that the record before each clinician is complete, and that all due process requirements are met, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include any outstanding VA evaluation and/or treatment records from the Jacksonville CBOC, dated since September 2013.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since September 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. After all available records and/or responses are associated with the claims file, reschedule the Veteran for VA examination(s) so as to assess the severity of the service connected residuals associated with right leg and left arm fractures and degenerative joint disease of the right knee.  The examiner(s) should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service connected right leg, left arm, and right knee disabilities.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  

3. If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s) (preferably, the notice(s) of the examination(s)) sent to him by the pertinent VA medical facility.

All documented attempts to notify the Veteran of the scheduled examination(s) should be placed in the claims file.

4. Thereafter, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


